Acergy S.A. awarded $120 million contract offshore Nigeria London, England – May 25, 2010 – Acergy S.A. (NASDAQ-GS: ACGY; Oslo Stock Exchange: ACY) announced today the award of a contract valued at approximately $120 million, offshore Nigeria in shallow water depths. This contract includes the removal of existing risers and the installation of approximately 15km of new pipelines and associated risers, together with associated diving and hook-up activities. Construction engineering will commence immediately, with offshore installation due to commence in Q1 2011. Bruno Chabas, Acergy’s Chief Operating Officer, said: “We are pleased to have been awarded this contract, which builds on our strong local presence and provides an excellent opportunity to leverage our expertise, re-enforcing Acergy’s strong presence in the upgrade and maintenance of complex conventional field developments in West Africa.” ***** Acergy S.A. is a seabed-to-surface engineering and construction contractor to the offshore oil and gas industry worldwide.We provide integrated services, and we plan, design and deliver complex projects in harsh and challenging environments. ***** Contact: Karen Menzel Acergy S.A. +44 (0)20 8210 5568 karen.menzel@acergy-group.com www.acergy-group.com If you no longer wish to receive our press releases please contact: karen.menzel@acergy-group.com Forward-Looking Statements: Certain statements made in this announcement may include “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the US Securities Exchange Act of 1934.These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast”, “project,” “will,” “should,” “seek,” and similar expressions.These forward-looking statements include, but are not limited to, statements as to the value of the awarded contracts, statements as to the date of commencement and completion of each awarded contract and statements as to the scope of each awarded contract.The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties.The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programmes; the impact of laws and regulations; and operating hazards, including spills and environmental damage.Many of these factors are beyond our ability to control or predict.Given these factors, you should not place undue reliance on the forward-looking statements.
